Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to the application filed on 04/26/2021. 
Claims 1-15 are presented for examination. 
References in applicant's IDS form 1449 received on 05/19/2021, 06/28/2021, 02/28/2022, 04/06/2022, 08/09/2022 and 10/15/2022  have been considered by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scholl et al. “US 2015/0046271 A1” (Scholl).

Regarding Claim 1:  One or more non-transitory computer-readable media storing instructions executable by one or more processors, wherein the instructions program the one or more processors to implement a service to perform acts comprising:
receiving a first version of an open ticket associated with a transaction between a merchant and one or more customers from a first point-of-sale (POS) device of a plurality of POS devices of the merchant, the first version of the open ticket including one or more first items requested by the one or more customers from the merchant (at least see Scholl Abstract; Fig. 1);
generating, by the service, a second version of the open ticket based on the first version of the open ticket such that the one or more first items are included in the second version of the open ticket (at least see Scholl Abstract; Fig. 5; [0054]-[0056]);
receiving a third version of the open ticket from a second POS device of the plurality of POS devices of the merchant including one or more second items requested by the one or more customers from the merchant, the second version of the open ticket generated while the second POS device was in an offline mode (at least see Scholl Figs. 18-17; [0062]); and
reconciling the second version of the open ticket and the third version of the open ticket (at least see Scholl [0069]-[0072]).
Regarding Claim 2:  The one or more non-transitory computer-readable media as recited in claim 1, wherein the reconciling of the second version of the open ticket and the third version of the open ticket comprises: determining that the third version of the open ticket is an ancestor of the second version of the open ticket; and maintaining the second version of the open ticket (at least see Scholl [049]-[0051]).
Regarding Claim 3:  The one or more non-transitory computer-readable media as recited in claim 2, wherein the second version of the open ticket has an associated first vector and the third version of the open ticket has an associated second vector, the first vector and second vector including one or more counters corresponding to POS devices of the plurality of POS devices of the merchant in a history of the respective version of the open ticket; and wherein the third version of the open ticket is determined to be an ancestor of the second version of the open ticket based on the counters of the second vector being less than or equal to the corresponding counters of the first vector and at least one of the counters of the second vector being less than the corresponding counters of the first vector (at least see Scholl Fig. 13).
Regarding Claim 4:  The one or more non-transitory computer-readable media as recited in claim 1, wherein the reconciling of the second version of the open ticket and the third version of the open ticket comprises: determining that the second version of the open ticket is an ancestor of the third version of the open ticket; and generating a fourth version of the open ticket to include the one or more first items and one or more second items (at least see Scholl [0057]).
Regarding Claim 5:  The one or more non-transitory computer-readable media as recited in claim 4, wherein the reconciling of the second version of the open ticket and the third version of the open ticket comprises: receiving a fifth version of the open ticket from a third POS device of the plurality of POS devices of the merchant including one or more third items requested by the one or more customers from the merchant, the fifth version of the open ticket created while the third POS device was in an offline mode; and reconciling the fourth version of the open ticket and the fifth version of the open ticket, the reconciling comprising: determining one or more of the third items match one or more of the first items or one or more of the second items; requesting the merchant to provide input regarding whether the one or more third items that match the one or more of the first items or the one or more of the second items are duplicate requests by the one or more customers for the one or more of the first items or the one or more of the second items; and generating a sixth version of the open ticket based on the input received from the merchant (at least see Scholl [0096]).
Regarding Claim 6:  The one or more non-transitory computer-readable media as recited in claim 5, wherein the fourth version of the open ticket has an associated first vector and the fifth version of the open ticket has an associated second vector, the first vector and second vector including one or more counters corresponding to POS devices of the plurality of POS devices of the merchant in a history of the respective version of the open ticket; and wherein the fourth version of the open ticket 1s determined to be a concurrent version of the fifth version of the open ticket based on at least one counter of the first vector being greater than the corresponding counter of the second vector and at least one counter of the first vector being less than the corresponding counter of the second vector (at least see Scholl [0139]).
Regarding Claim 7:  The one or more non-transitory computer-readable media as recited in claim 4, wherein the instructions program the one or more processors to further implement the service to perform acts comprising: receiving a fifth version of the open ticket from a third POS device of the plurality of POS devices of the merchant including one or more third items requested by the one or more customers from the merchant, the fifth version of the open ticket created while the third POS device was in an offline mode; and reconciling the fourth version of the open ticket and the fifth version of the open ticket, the reconciling comprising: determining the one or more third items are distinct from the one or more first items and the one or more second items; generating a sixth version of the open ticket that includes the one or more first items, the one or more second items and the one or more third items (at least see Scholl [0039]-[0042]). 
Regarding Claim 8:  The one or more non-transitory computer-readable media as recited in claim 1, wherein the instructions program the one or more processors to further implement the service to perform acts comprising: receiving a request to close the open ticket and process payment for a cost of the open ticket; and attempting to communicate with the plurality of POS devices to verify that changes to the open ticket have been reconciled in a current version stored by the service; processing the payment for the cost of the current version of the open ticket upon verifying the changes have been reconciled (at least see Scholl [0153]).
Regarding Claim 9:  The one or more non-transitory computer-readable media as recited in claim 1, wherein the instructions program the one or more processors to further implement the service to perform acts comprising: receiving a request to close the open ticket and process payment for a cost of the open ticket; and attempting to communicate with the plurality of POS devices to verify that changes to the open ticket have been reconciled in a current version stored by the service; requesting authorization from the merchant to process the payment without verification from one or more of the plurality of POS devices; processing the payment for the cost of the current version of the open ticket upon receiving the requested authorization (at least see Scholl [0059]-[0060]).
Regarding Claims 10-15:  all limitations as recited have been analyzed and rejected with respect to claims 1-9.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATEH M OBAID/Primary Examiner, Art Unit 3627